Title: 1780 Aug. 28th. Monday.
From: Adams, John
To: 


       Heeren Graagt, by de Veisel Straagt. Burgomaster Hooft, D.Z.
       Mr. Hartzinck. Scheepen. Heeren Gragt.
       M. G. H. Matthes.—burgwal opposite the Lombard.
       J. Vandevelde. Agter zyds burgwal.
       
       Mr. Hartzinck is the Son in Law of Madam Chabanel, Mr. Le Roy’s Aunt.
       Keep us poor. Depress Us. Keep Us weak. Make Us feel our Obligations. Impress our Minds with a Sense of Gratitude. Let Europe see our dependance. Make Europe believe We are in great distress and danger, that other nations may be discouraged from taking our Part. Propagate bad news, to discourage the Merchants and Bankers of Holland from lending Us Money. Is there any Thing in these Jealousies and Insinuations?
       Dined with M. Jacob Van staphorst. A dutch minister from St. Eustatia there. A Lawyer, Mr. Calcoon, Mr. Cromellin, Mr. Le Roi, Gillon, Joiner and a Merchant from Hamborough. The Parson is a warm American. The Lawyer made one observation which I once? made to Dr. Franklin, that English would be the general Language in the next Century, and that America would make it so. Latin was in the last Century, French has been so in this, and English will be so, the next.
       It will be the Honour of Congress to form an Accademy for improving and ascertaining the English Language.
      